Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 1 of 6
Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 2 of 6
Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 3 of 6
Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 4 of 6
Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 5 of 6
Case 13-05317-TOM13   Doc   Filed 05/09/19 Entered 05/09/19 11:25:01   Desc Main
                            Document     Page 6 of 6
